The plaintiffs in error Jerry Grimm and Jean Grimm were jointly tried and convicted on an information charging that they did have in their possession a certain still worm and still which might be used for the manufacture of alcoholic liquors, and in accordance with *Page 188 
the verdict of the jury they were each sentenced to pay a fine of $500 and to imprisonment for a period of 6 months in the county jail. The judgment was rendered October 9, 1926. An appeal therefrom was filed in this court November 30, 1926.
The Attorney General has filed a motion to dismiss the appeal on the ground that plaintiffs in error have become fugitives from justice.
No response to said motion has been filed. Upon the uncontroverted facts, plaintiffs in error have waived their right to have their appeal in this case considered and determined. The appeal herein is therefore dismissed.